Case 1:04-cr-00048-JSR Document 1264 Filed 12/04/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SH eee aaa ee eee ee a ee x

UNITED STATES OF AMERICA : 04 Cr. 48-20 (JSR)

 

-y. - ” CroneSie ORDER
: GOVERNING CONDITIONS
NELSON MARTINEZ, : OF RELEASE
Defendant.
eee eae ei x

L~ pronOSe5" ORDER

JED S. RAKOFF, U.S.D.d.

WHEREAS this Court has granted the application of NELSON

MARTINEZ, the defendant, for compassionate release, pursuant to

18 U.S.C. § 3582 (c);

WHEREAS this Court has directed that NELSON MARTINEZ, the

defendant, be released from custody immediately;

WHEREAS this Court, through its Memorandum and Order dated
December 4, 2020 reduced the sentence of NELSON MARTINEZ to time
served followed by the five years of supervised release
originally imposed in the Judgment dated June 28, 2007, and has
imposed the mandatory, standard, and special conditions of
supervised release set forth in the Judgment dated June 28,

2007;

 
Case 1:04-cr-00048-JSR Document 1264 Filed 12/04/20 Page 2 of 3

WHEREAS this Court directs NELSON MARTINEZ, the defendant,
to self-isolate for a period not less than 14 days, avoid
contact with others and physically distance himself from any

other occupant of his home;
TT IS HEREBY ORDERED:

1. The Bureau of Prisons shall release NELSON MARTINEZ, the

defendant, immediately;

?. NELSON MARTINEZ, the defendant, shail, upon release, self-
isolate in the second bedroom of his mother’s apartment in the
Bronx, New York, having no more than the minimum necessary and
practicable contact with any other individual for 14 days

following the date of his release from custody;

3. During his 14 day quarantine, NELSON MARTINEZ, the
defendant, shall wear a mask and comply with all other relevant

CDC Guidelines to prevent the spread of COVID-19;

4. NELSON MARTINEZ, the defendant, shall, upon his return to
the Southern District of New York, comply with all requirements
and procedures set forth by the New York State and New York City

Departments of Health relating to COVID-19; and

 
Case 1:04-cr-00048-JSR Document 1264 Filed 12/04/20 Page 3 of 3

3. The mandatory conditions, standard conditions, and special
conditions of supervised release from the Judgement issued by
this Court and dated June 28, 2007 shall be imposed upon his

release from custody.

SO ORDERED,
Dated: New York, New York

December 4, 2020

SHY

JED S. RAKOFF, U.S.D.J.

 
